COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 DAVID PAUL NAVARRO,                              §            No. 08-20-00204-CR

                      Appellant,                  §              Appeal from the

 v.                                               §             409th District Court

 THE STATE OF TEXAS,                              §          of El Paso County, Texas

                       State.                     §            (TC# 20140D03126)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 11, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 11, 2021.

       IT IS SO ORDERED this 2nd day of June, 2021.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.